Title: To Thomas Jefferson from Bernard Peyton, 24 May 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
24 May 1824I have procured the fountain Pen you wish, which shall be ford by the first safe private hand—price $5—Your dft: favor Genl Iberia, for $64 85/100 Dolls, as advised shall be paid when presented—I will contrive some way of paying Mr. Thompson, Collector of New York, $1.90 for you, as requested—I this day paid F. A. Mayo $9 ¼, on your a/c, for binding Books, which books I have just ford, by a Waggon, to Charlottesville, care J. & Raphael—In hasteYours very TrulyBernard Peyton